 

 

 

 

 

December 19, 2007

 

 

Matson Navigation Company, Inc.

555 12th Street

Oakland, CA 94607

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Note Agreement (the "Agreement")
dated May 19, 2005, by and between Matson Navigation Company, Inc. (the
"Company"), on the one hand, and the undersigned, on the other hand. Pursuant to
paragraph 11C of the Agreement and for good and valuable consideration, the
receipt of which is hereby acknowledged, the undersigned and the Company agree
that:

 

1.         The defined term "Consolidated Working Capital" appearing in
paragraph 10B shall be amended and restated in its entirety as follows:

 

"Consolidated Working Capital" shall mean the excess of (a) the sum of (i)
consolidated current assets of the Company and Subsidiaries and (ii) the
aggregate undrawn amount available under revolving credit facilities provided to
the Company to the extent such facilities expire no earlier than twelve months
from any date of determination over (b) consolidated current liabilities of the
Company and Subsidiaries.

 

2.         The defined term "Funded Debt" appearing in paragraph 10B shall be
amended and restated in its entirety as follows:

 

"Funded Debt" shall mean and include, without duplication, (i) any obligation
payable more than one year from the date of creation thereof, which is shown on
the balance sheet as a liability in accordance with GAAP (including Capitalized
Lease Obligations but excluding reserves for deferred income taxes and other
reserves to the extent that such reserves do not constitute an obligation), (ii)
endorsements (other than endorsements of negotiable instruments for collection
in the ordinary course of business), guarantees and other contractually incurred
contingent liabilities (whether direct or indirect) in connection with the
obligations of any Person, to the extent that such obligations are payable more
than one year from the date of creation thereof (including all guarantees of
Funded Debt of another Person), (iii) obligations under any contract providing
for the making of loans, advances or capital contributions to any Person, or for
the purchase of any property from any Person, in each case in order to enable
such Person primarily to maintain working capital, net worth or any other
balance sheet condition or to pay debts, dividends or expenses, to the extent
that such obligations are payable more than one year from the date of creation
thereof; provided that any obligation described in the foregoing clauses (i),
(ii) or (iii) shall be treated as Funded Debt, regardless of its term, if such
obligation is renewable pursuant to the terms thereof or of a revolving credit
or similar agreement effective for more than one year after the date of the
creation of such obligation, or may be payable out of the proceeds of a
revolving credit or similar agreement effective for more than one year after the
date such agreement was entered into pursuant to the terms of such agreement and
(iv) undrawn availability under credit facilities described in clause (a) (ii)
of the defined term "Consolidated Working Capital"



Matson Navigation Company, Inc.

December 19, 2007

Page 2

 

to the extent at the relevant time such undrawn availability is utilized in
complying with paragraph 6A(1) hereof.

 

If you are in agreement with the foregoing, please execute each of the enclosed
counterparts of this letter agreement in the space indicated below and return
them to Prudential Capital Group at: Four Embarcadero Center, Suite 2700, San
Francisco, CA 94111, Attention: James F. Evert. This letter agreement shall be
effective as of the date first appearing above upon its execution and delivery
by each party named as a signatory hereto, subject to each of the Company's
other credit facilities being modified in the same manner as provided herein.

 

 

Sincerely,

 

 

 

THE PRUDENTIAL INSURANCE

 

COMPANY OF AMERICA

 

 

By: /s/ David Nguyen

 

Title: Vice President

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

By: /s/ David Nguyen

 

Title: Vice President

 

 

Acknowledged and agreed:

 

MATSON NAVIGATION COMPANY, INC.

 

By: /s/ James S. Andrasick

Title: President and Chief Executive Officer

 

By: /s/ Timothy H. Reid

Title: Treasurer

 

 

 

 